Filed 4/26/22 P. v. Venturine CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                   2d Crim. No. B311624
                                                           (Super. Ct. Nos. 2018004449,
 Plaintiff and Respondent,                                   2019027003, 2019033455)
                                                                 (Ventura County)
 v.

 MARK ANTHONY
 VENTURINE,

      Defendant and Appellant.



       Mark Anthony Venturine appeals the judgment entered
after he pleaded no contest to five counts of making criminal
threats (Pen. Code,1 § 422), and one count each of inflicting
corporal injury on a current or former cohabitant (§ 273.5, subd.
(a)) and stalking (§ 646.9, subd. (b)). Appellant also admitted a
prior strike and serious felony conviction (§§ 667, subds. (a)(1),



       All further undesignated statutory references are to the
         1

Penal Code.
(c)-(e), 1170.12, subds. (a), (c)). The trial court sentenced him to
10 years in state prison.2
        Appellant, who has been diagnosed with mental disorders
including obsessive compulsive disorder and alcohol use disorder,
contends the court abused its discretion in denying his request
for mental health diversion under section 1001.36. We conclude
the request was properly denied because appellant failed to
present a qualified mental health expert’s opinion that
appellant’s “symptoms of the mental disorder motivating the
criminal behavior would respond to mental health treatment,” as
required under section 1001.36, subdivision (b)(1)(C).
Accordingly, we affirm.
             FACTS AND PROCEDURAL HISTORY
        In December 2017, appellant and his girlfriend Pauline M.
got into an argument after she saw a text message from another
woman on his cellphone. After Pauline asked appellant to leave
her house, he told her “he would start with [her] car, then he
would ruin [her] house and then he would find [her] and kill
[her]. And then he said he would break [her] son’s neck.”
Appellant, who had been drinking alcohol, also pushed Pauline
and punched a hole in her bedroom door.
        In July 2018, appellant went to Pauline’s house and told
her he was “cleaning up his act” and was residing in a sober
living facility. Appellant began drinking beer and yelled at
Pauline, who asked him to leave. Appellant pushed Pauline to
the ground, straddled her, and repeatedly punched her in the face
and head. Pauline, who was bleeding from her head, nose, and


      2Appellant pleaded no contest in three separate cases and
his appeals in the three cases were consolidated for purposes of
argument and decision.


                                 2
ear, hit appellant with a flashlight in self-defense. Appellant told
Pauline “I’m gonna kill you” and asked, “Where would you like
me to bury your body?” Pauline ran to a neighbor’s house and
appellant told the neighbor, “You’re next. I’m coming for you.”
Several hours after his release from jail in August 2018,
appellant went to Pauline’s place of employment and put a note
on her car that said, “I’m out. Be careful.”
       In August 2019 Pauline saw appellant walking in front of
her place of employment, in violation of a domestic violence
restraining order. Appellant looked for Pauline’s car but did not
see it because she had driven her father’s car to work that day.
       Following his release from jail in August 2019, appellant
began a dating relationship with Jillian N. Jillian allowed
appellant to stay at her residence so long as he did not consume
alcohol. In September 2019, Jillian found alcohol in the
bathroom appellant used and asked him to leave. Appellant left
without taking several of his items from the house. He
subsequently sent Jillian numerous text and voicemail messages
threatening to kill her. In one such message he stated: “I will
find you and I will fucking kill you you understand I know where
you work I know [where] your car is located I know where you
sleep do you wanna fuck with me like this you son of a bitch I will
destroy you I will fucking kill you and I will kill your son I will
come get you I’m on my way right fucking now.” Almost two
months later, appellant sent Pauline text messages stating
among other things “you are a dead wom[a]n walking you had to
be very careful within this next couple days because I am right
there behind you I will find you and I will fucking kill you.”
       Appellant was subsequently charged in case no.
2018004449 with three counts of making criminal threats (§ 422),
battery (§ 243, subd. (e)(1)), and one count each of misdemeanor



                                 3
vandalism (§ 594, subd. (b)(2)(A)), disobeying a domestic relations
court order (§ 273.6, subd. (a)), and inflicting corporal injury on a
current or former cohabitant (§ 273.5, subd. (a)). In case no.
2019027003, appellant was charged with stalking (§ 646.9, subd.
(b)) and disobeying a domestic relations court order. In case no.
2019033455, appellant was charged with two counts of making
criminal threats, one count of vandalism, and two counts of
making annoying telephone calls (§ 653m, subd. (a)). It was
further alleged in all three cases that appellant had a prior strike
and serious felony conviction.
       In September 2020, appellant filed a request for mental
health diversion in all three cases pursuant to section 1001.36.
In support of his request, appellant offered progress notes
purportedly prepared by his psychiatrist, Dr. Nomi Fredrick, in
September 2015. The notes state among other things that
appellant had been diagnosed with major depression, persistent
depressive order, obsessive compulsive order (OCD), alcohol use
disorder, and mild neurocognitive disorder due to a traumatic
brain injury (TBI).
       Appellant reported that he began exhibiting symptoms of
OCD when he was a teenager and was originally diagnosed with
both OCD and borderline schizophrenia. He went to college on a
football scholarship but was cut from the team due to his
excessive drinking. After graduating from college, he successfully
completed a residential treatment program and in 1997 he began
working as a teaching assistant and football coach at Westlake
High School. He subsequently suffered the TBI as the result of a
2000 car accident. Appellant “had multiple involuntary
psychiatric hospitalizations over the years” and “was first
psychiatrically hospitalized in his thirties” after sustaining his
TBI. He also reported that when he was sober he experienced



                                 4
“insistent checking, counting, rereading, rewriting and
hand[]washing” and “spends over half his day checking and
counting.”
       Appellant sought diversion based on his OCD and urged
the court to find that that the disorder played a significant role in
his commission of the charged offenses, as provided in
subdivision (b)(2) of section 1001.36, because he has a
documented history of drinking alcohol when he “loses control of
his OCD.” After noting that he had gone through 12 inpatient
alcohol rehabilitation programs by 2015, appellant offered that
“those that tried to help” him “often thought it was his alcoholism
to blame. But truly, it was the change in circumstances (the
ending of a program, the change in living situations, the lack of a
structured environment) that would ignite his OCD causing him
to self medicate with alcohol.” Appellant also noted that he had
told Dr. Fredrick “he plans alcoholic binges to escape from his
OCD brain” and “does not know how to stop checking or counting
without being intoxicated . . . .” Appellant added that “[the
d]efense fears, . . . like so many people that tried to help
[appellant] in the past, the Court will blame alcohol as the
primary culprit, and although it is a factor, it is truly his mental
illness driving his actions.”
       To satisfy the requirement that a mental health expert
opine the symptoms of appellant’s OCD would respond to mental
health treatment (§ 1001.36, subd. (b)(1)(C)), appellant offered a
March 2018 “client plan” prepared by Ricardo Juarez, his “case
manager” at Ventura County Behavioral Health. Appellant
stated “[i]t is [the] Defense’s position, that this plan should be
implemented in addition to a residential program.” Appellant
also attached a letter indicating he had been accepted into a
residential alcohol and drug treatment program in Los Angeles.



                                  5
       In opposing appellant’s request for mental health diversion,
the prosecution noted that appellant had failed to provide a
qualified mental health expert’s opinion that the symptoms of
appellant’s mental illness that motivated his criminal behavior
would respond to treatment as required under subdivision
(b)(1)(C) of section 1001.36. The prosecution also asserted that
appellant’s OCD was not a significant factor in his commission of
the charged offenses, and that his proposed treatment plan “is
not specific enough” in that “[i]t doesn’t address the medicine he
would be taking or exactly what he would be doing to reach the
goals they stated.” Finally, the prosecution argued that appellant
presented a danger to the public if released.
       The court denied the request for mental health diversion
following a hearing. The court reasoned: “I agree with the
People. The plan appears to be lacking in specifics. He may very
well be OCD, but it seems like there’s something else going on
here. But even beyond that, the behavior that’s alleged to be
exhibited here multiple times with the criminal history he’s got, I
completely understand the letters that these two alleged victims
have submitted and why they would be fearful of him. And it’s
not just these two People. It seems like one of them, I think, he
was in a relationship with for less than two weeks. So if he gets
out, there could very well be additional victims.”
       Pursuant to a negotiated agreement, appellant
subsequently pleaded no contest to various charges and admitted
the prior conviction allegations in exchange for a 10-year prison
sentence. After appellant filed notices of appeal in all three cases
and the trial court issued certificates of probable cause, the
appeals were consolidated for purposes of argument and decision.




                                 6
                            DISCUSSION
       Appellant contends the trial court erred in denying his
request for mental health diversion under section 1001.36. We
conclude otherwise.
       “Section 1001.36 authorizes courts to grant pretrial
diversion to defendants who meet the statute’s six qualifying
criteria or eligibility requirements. . . . If mental health diversion
is granted and the defendant satisfactorily completes the court’s
approved mental health treatment program, then the defendant’s
criminal charges are required to be dismissed and the defendant’s
arrest on the charges ‘shall be deemed never to have occurred.’
(§ 1001.36, subd. (e).)” (People v. Gerson (2022) 74 Cal.App.5th
561, 571-572 (Gerson).)
       “The defendant bears the burden of making a prima facie
showing that he or she meets the minimum requirements of
eligibility for diversion. [Citations.] The court ‘may’ (§ 1001.36,
subd. (a)) grant pretrial diversion if a defendant meets all six
enumerated requirements: (1) the court is satisfied that the
defendant suffers from a mental disorder identified in the most
recent edition of the Diagnostic and Statistical Manual of Mental
Disorders (DSM); (2) the court is satisfied the ‘defendant’s mental
disorder was a significant factor in the commission of the charged
offense’; (3) a qualified mental health expert opines ‘the
defendant’s symptoms of the mental disorder motivating the
criminal behavior would respond to mental health treatment’; (4)
the defendant ‘consents to diversion and waives [his or her] right
to a speedy trial’; (5) the defendant ‘agrees to comply with
treatment as a condition of diversion’; and (6) the court is
satisfied ‘the defendant will not pose an unreasonable risk of
danger to public safety . . . if treated in the community.’
(§ 1001.36, subd. (b)(1)(A)-(F).) Even if a defendant otherwise



                                  7
satisfies the six eligibility requirements, the court must also be
satisfied that the recommended mental health treatment
program ‘will meet the specialized mental health treatment
needs of the defendant.’ (§ 1001.36, subd. (c)(1)(A); People v.
Frahs (2020) 9 Cal.5th 618, 627.)” (Gerson, supra, 74 Cal.App.5th
at p. 572.)
       In an appeal from an order denying a request for mental
health diversion, “‘we must view the evidence in the light most
favorable to the People and must presume in support of the
judgment the existence of every fact the trier could reasonably
deduce from the evidence.’ [Citation.]” (Gerson, supra, 74
Cal.App.5th at p. 573.) The trial court’s decision cannot be
rejected unless it amounts to an abuse of discretion. (Ibid.) “We
therefore review for abuse of discretion the trial court’s decision
whether to grant a request for mental health diversion.
[Citation.] ‘A court abuses its discretion when it makes an
arbitrary or capricious decision by applying the wrong legal
standard [citations], or bases its decision on express or implied
factual findings that are not supported by substantial evidence.’
[Citation.]” (Ibid.) Even if the court’s reasoning is erroneous, its
ruling will be upheld if it is legally correct. (People v. Harden
(2022) 76 Cal.App.5th 262, 264-265.)
       The trial court did not abuse its discretion in denying
appellant’s request for mental health diversion. Appellant failed
to present “the opinion of a qualified mental health expert” that
appellant’s “symptoms of the mental health disorder motivating
the criminal behavior would respond to mental health
treatment.” (§ 1001.36, subd. (b)(1)(C).) Such an opinion is a
“threshold” requirement for eligibility for diversion. (People v.
Frahs, supra, 9 Cal.5th at p. 640.)




                                 8
       “A qualified mental health expert is someone, like a
psychiatrist or psychologist, who is trained and experienced in
diagnosing and treating mental health conditions.” (People v.
Hines (2020) 58 Cal.App.5th 583, 608 [addressing qualifications
of expert to opine a defendant is incompetent to stand trial
pursuant to § 1368].) Here, appellant merely offered a “client
plan” prepared in March 2018 by Ricardo Juarez, his “case
manager” at Ventura County Behavioral Health. Although the
plan outlines appellant’s treatment goals and objectives relating
to his ongoing mental health treatment at that time, it does not
include any expert opinions, much less any information
establishing Juarez’s expertise to offer such opinions. Because
appellant did not offer the expert opinion required under
subdivision (b)(1)(C) of section 1001.36, his request for mental
health diversion pursuant to that statute was properly denied.
                           DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                    PERREN, J.


We concur:



      GILBERT, P.J.                 YEGAN, J.




                                9
                   Anthony J. Sabo, Judge
                   Bruce A. Young, Judge
              Superior Court County of Ventura
               ______________________________

      Nancy Wechsler, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney General, and Gary A. Lieberman, Deputy
Attorney General, for Plaintiff and Respondent.